Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 04/22/2021.  Claims 1-3 and 5-9 are pending.  Claim 1 is independent.  Claim 4 has been canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (US Pat No.: 8,057,512).
Regarding claims 1 and 5-9, Gibson discloses a teething device (10, Fig. 1) comprising: a body portion (see Figure below); a head portion (see Figure below) extending from the body portion; and a plurality of nodules (see Figure below and Figs 1 and 2) projecting from a planar upper surface of the head portion (Fig. 1 or see Figure below); wherein each nodule has a maximum diameter D (the maximum diameter of each nodule, Figs. 1 and 2) and each nodule projects a maximum height H (maximum height of each nodule, Figs. 1 and 2) from the upper surface of the head portion, .

    PNG
    media_image1.png
    482
    721
    media_image1.png
    Greyscale

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoder (US Pat. No.: 2,826,201).
Regarding claims 1 and 5-7, Yoder discloses a teething device comprising: a body portion (see Figure below, Figs. 1 and 4); a head portion (see Figure below) extending from the body portion; and a plurality of nodules (40, see Figure below) projecting from a planar upper surface (12, flattened surfaces, Col. 2, line 9-12) of the head portion; wherein each nodule has a maximum diameter D (maximum diameter of the indicated 40, Figs.1 and 2) and each nodule projects a maximum height H (the maximum height of the indicated 40, Figs 2 and 4) from the upper surface of the head portion, wherein H is no more than twice the maximum diameter D (Figs. 1, 2, and 4); and wherein each nodule has a rounded top and the nodules are arranged on the upper .

    PNG
    media_image2.png
    427
    678
    media_image2.png
    Greyscale

1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US Pat. No.: 5,048,143).
Regarding claims 1 and 5-7, Carroll discloses a teething device (20, Figs. 1 and 2) comprising: a body portion (see Figure below); a head portion (see Figure below) extending from the body portion; and a plurality of nodules (at least three bottom bumps 36 as shown in Fig. 1) projecting from a planar upper surface (Col. 2, lines 46-48 and Figs. 1 and 2) of the head portion; wherein each nodule has a maximum diameter D (the long diameter of 36, Figs.1 and 2) and each nodule projects a maximum height H (the maximum height of 36, Figs 1 and 2) from the upper surface of the head portion, wherein H is no more than twice the maximum diameter D (Figs. 1 and 2); and wherein each nodule has a rounded top and the nodules are arranged on the upper surface of the head portion such that there are gaps between the nodules (Figs. 1 and 2); the nodules are arranged on the surface of the head portion such that the distance between any two adjacent nodules is equal to or less than D (Figs. 1 and 2 and see Figure below, the gap distance is shown to be a little smaller than the maximum diameter of the bumps in Figs. 1 and 2); the nodules are arranged on the surface of the head portion such that the distance between any two adjacent nodules is less than D (Figs. 1 and 2 and see Figure below, the gap distance is shown to be a little smaller than the maximum diameter of the bumps Figs. 1 and 2).

    PNG
    media_image3.png
    579
    661
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US Pat No.: 8,057,512) as applied to claim 1 above, and further in view of Hakim (US Pub. No.: 2013/0304121).
Regarding claims 2 and 3, Gibson discloses substantially all the limitations of the claims but fails to disclose that the nodules are arranged on the surface of the head portion such that the distance between any two adjacent nodules is less than D.
Hakim teaches, in the same field of endeavor (baby teething device), a teething device comprising a plurality of nodules (28, Figs. 41 and 42) arranged on the surface such that the distance between any two adjacent nodules is less than a maximum diameter D of the nodules (Figs. 41 and 42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify nodules on the surface of the head portion of the teething device of Gibson to be arranged in a more dense manner with more nodules such that the distance between any two adjacent nodules is less than D as taught by Hakim in order enhance the effect of the teething device, such as providing relief from the pain associated with teething.
. Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoder (US Pat. No.: 2,826,201) as applied to claim 1 above, and further in view of Hakim (US Pub. No.: 2013/0304121).
Regarding claims 2 and 3, Yoder discloses substantially all the limitations of the claims but fails to disclose that the nodules are arranged on the surface of the head portion such that the distance between any two adjacent nodules is less than D.
Hakim teaches, in the same field of endeavor (baby teething device), a teething device comprising a plurality of nodules (28, Figs. 41 and 42) arranged on the surface such that the distance between any two adjacent nodules is less than a maximum diameter D of the nodules (Figs. 41 and 42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify nodules on the surface of the head portion of the teething device of Yoder to be arranged in a more dense manner with more nodules such that the distance between any two adjacent nodules is less than D as taught by Hakim in order enhance the effect of the teething device, such as providing relief from the pain associated with teething.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-9 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 1826943 A	MAKER JOHN A discloses a teething device with bumps

US 10306975 B2	Jimenez; Eduardo discloses oral care device with handles extending outwardly from a body portion.
US 3753266 A	Ceniceros; Robert C. discloses oral care device with handles extending outwardly from a body portion.
US 5511273 A	Carroll; David T. discloses oral care device with convex protrusions.
US 5291878 A	Lombardo; Steve et al. discloses a teething gum massager with nodules arranged densely.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.